Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 1 of 23 PageID #: 4293




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  PATRICK S. LEWIS,                              )
                                                 )
                              Plaintiff,         )
                                                 )
                         v.                      )     No. 1:18-cv-02655-DLP-TWP
                                                 )
  MENARD, INC.,                                  )
                                                 )
                              Defendant.         )

                                           ORDER

          This matter comes before the Court on the Defendant’s Motion for Summary

  Judgment, Dkt. [70], and Defendant's Supplement to the Motion for Summary

  Judgment, Dkt. [99]. For the reasons set forth below, the Court GRANTS

  Defendant’s motions.

     I.      Background

          On June 11, 2017, Plaintiff Patrick Lewis was shopping at a Menards store in

  Carmel, Indiana. (Dkt. 1-1 at 4). As he was exiting the store while pushing a

  shopping cart filled with over five hundred pounds of floor tile, Plaintiff alleges that

  an uneven walking surface caused him to fall and suffer injuries. (Id. at 5).

          Plaintiff testified that he had been to this Menards approximately ten times

  prior to the day of the incident, and thrice in the month prior to the incident. (Lewis

  Dep. 6:23-7:22; Dkt. 76-6 at 6-7). Plaintiff then admitted that he always came in the

  entrance door and out the exit door, and that he had previously exited the store

  with various supplies. (Lewis Dep. 8:25-9:11; Dkt. 76-6 at 8-9). At no point prior to



                                             1
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 2 of 23 PageID #: 4294




  the incident did Plaintiff report any dangerous conditions on the property, or think

  to himself that any condition on the property might be dangerous. (Lewis Dep. 10:5-

  13; Dkt. 76-6 at 10). Mr. Lewis testified that in the months leading up to the

  incident, the parking lot area contained old asphalt, with spots that were bad and

  spots that were okay because they had been resealed or patched. (Lewis Dep. 29:2-

  11; Dkt. 76-6 at 29).

        When asked whether he recalled cracks or breaking in the cement, Plaintiff

  testified that he guessed cracks would be present because of the nature of concrete,

  but that he was not sure. (Lewis Dep. 12:4-15; Dkt. 76-6 at 12). He also testified

  that the flooring inside Menards was relatively flat, but was not certain. (Lewis

  Dep. 12:16-20; Dkt. 76-6 at 12). Mr. Lewis testified that there is a slight change in

  elevation, a kind of ramp, that takes you from the exit door down to the parking lot

  area. (Lewis Dep. 26:22-27:8; Dkt. 76-6 at 26-27). Plaintiff noted that the elevation

  change on that ramp of the exit area was the same each time he visited the store.

  (Lewis Dep. 28:16-22, 61:24-62:3; Dkt. 76-6 at 28, 61-62). Plaintiff also testified that

  there was an area between the sidewalk and parking lot that was "bumped up" and

  that this area looked the same on each of his visits to Menards prior to the incident.

  (Lewis Dep. 61:13-62:3; Dkt. 76-6 at 61-62). Mr. Lewis saw no changes or

  modifications to the Menards exit area in the month before the incident. (Lewis

  Dep. 28:23-29:1; Dkt. 76-6 at 28-29).

        When he entered the store on the day of the incident, Plaintiff noticed

  approximately 40 standard shopping carts, and grabbed one for he and his wife to



                                             2
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 3 of 23 PageID #: 4295




  use. (Lewis Dep. 33:2-34-1; Dkt. 76-6 at 33-34). Mr. Lewis took the shopping cart

  back to the tile section, where a Menards employee discussed the various mortar

  and grout options with him and his wife. (Lewis Dep. 34:6-18; Dkt. 76-6 at 34).

  Plaintiff claims that this same employee helped him load 8-10 boxes of tile into the

  cart, while Plaintiff's wife testified that only the Plaintiff loaded the tile into the

  cart. (Lewis Dep. 30:11-15, 34:6-18, 36:5-17; Dkt. 76-6 at 30, 34, 36; Brittney Lewis

  Dep. 15:6-20; Dkt. 71-8 at 5). Because there was no surveillance video for the

  loading of the cart, Mr. Lewis admitted that it was possible his recollection was not

  one hundred percent accurate. (Lewis Dep. 43:9-17; Dkt. 76-6 at 43). The same

  employee who discussed mortar and grout options offered Mr. Lewis a flatbed cart,

  but Mr. Lewis did not put the tile on the flatbed cart because it was already loaded

  in the shopping cart and he did not see a reason to move the tile. (Lewis Dep. 38:12-

  39:6; Dkt. 76-6 at 38-39). Mr. Lewis noted that he only had difficulty when trying to

  turn the cart, due to the weight of the tile pushing the cart down so hard. (Lewis

  Dep. 40:25-41:13; Dkt. 76-6 at 40-41).

         At the checkout line, Mr. Lewis was asked if he needed any assistance

  loading the tile into his vehicle; Mr. Lewis responded that he did not need

  assistance. (Lewis Dep. 44:13-19; Dkt. 76-6 at 44). As he was exiting the store,

  another Menards employee asked Mr. Lewis if he needed assistance loading the tile

  into his vehicle, to which Plaintiff responded no. (Lewis Dep. 48:4-12, 49:1-15; Dkt.

  76-6 at 48, 49). As Mr. Lewis was pushing the shopping cart down the slight decline

  at the Menards exit ramp, he could feel the cart picking up speed and was



                                               3
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 4 of 23 PageID #: 4296




  physically holding the cart back from generating more speed. (Lewis Dep. 50:18-

  51:6; Dkt. 76-6 at 50-51). He was using both his physical strength and his weight to

  prevent the cart from going too quickly. (Lewis Dep. 52:5-15; Dkt. 76-6 at 52). At the

  time Mr. Lewis was exiting Menards, he did not think that the threshold between

  the concrete and asphalt was a hazardous condition or a possible safety concern.

  (Lewis Dep. 68:17-19; Dkt. 76-6 at 68).

        Plaintiff testified that the shopping cart wheels hit the threshold, causing

  him to feel like he was falling forward and the cart was lifting off the ground, and

  Plaintiff described the moment as feeling like he was hitting a wall with the way

  the cart changed speed at the time it hit the threshold. (Lewis Dep. 48:15-21, 65:1-6;

  Dkt. 76-6 at 48, 65). Plaintiff further claims that the threshold was in such

  disrepair that when the cart's wheels hit the threshold, the cart stopped moving, the

  rear wheels went up, and the cart tipped over. (Lewis Dep. 53:18-24, 79:21-80:14;

  Dkt. 76-6 at 53, 79-80). After the incident, several Menards employees approached

  Mr. Lewis and asked if he was okay. (Lewis Dep. 62:21-63:10; Dkt. 76-6 at 62-63).

  Mr. Lewis spoke with the store manager and approximately two other employees;

  they had Mr. Lewis pull up his truck so they could help him load the tile into the

  vehicle. (Lewis Dep. 67:1-20; Dkt. 76-6 at 67).

        Plaintiff did not fill out an incident report that day, and did not discuss the

  incident with any Menards employees. (Lewis Dep. 47:2-48:3; Dkt. 76-6 at 47-48).

  After the fall, before leaving, Mr. Lewis did not mention any problems with the




                                             4
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 5 of 23 PageID #: 4297




  roadway, ramp, threshold, or anything else to any Menards employees. (Lewis Dep.

  50:14-17; Dkt. 76-6 at 50).

        The following day, June 12, 2017, Mr. Lewis returned to Menards to fill out

  an incident report. (Lewis Dep. 65:16-20; Dkt. 76-6 at 65). He then went to the exit

  and took a picture of the pavement where he fell, and at that time believed the

  threshold between the ramp and pavement was a safety hazard. (Lewis Dep. 67:24-

  68:23; Dkt. 76-6 at 67-68). Mr. Lewis did not tell anyone at Menards that he

  thought there was a defective condition on the property. (Lewis Dep. 68:24-69:8;

  Dkt. 76-6 at 68-69). Mr. Lewis testified that he thought the area between the exit

  sidewalk and parking lot pavement was in disrepair and caused the cart to fall on

  him. (Lewis Dep. 79:16-80:14; Dkt. 76-6 at 79-80).

        Brett Roehl, Service Coordinator for Menards, reviewed in his deposition the

  service report that indicated various areas on the property that were approved to be

  repaired; Mr. Roehl testified that he would not consider those areas as trip hazards

  and that language was used by the third-party asphalt servicer. (Roehl Dep. 25:4-

  26:14; Dkt. 83-2 at 7). When reviewing the photo taken by Mr. Lewis on the day

  after his fall, Mr. Roehl testified that he did not see any type of repair that was

  needed because there was no elevation change or uneven surface of any kind. (Roehl

  Dep. 47:24-48:2; Dkt. 83-2 at 12). After reviewing the surveillance video, Mr. Roehl

  concluded that there was no issue with Plaintiff's cart crossing the threshold from

  the sidewalk to the parking lot pavement. (Roehl Dep. 49:3-12; Dkt. 83-2 at 13).




                                             5
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 6 of 23 PageID #: 4298




           Mr. Lewis filed the present claim in Marion County Superior Court on

  August 1, 2018 alleging that he suffered damages as a result of Menards's

  negligence. (Dkt. 1-1 at 4). The matter was removed to this Court on August 28,

  2018 on the basis of diversity jurisdiction. 28 U.S.C. § 1332. (Dkt. 1).

     II.      Legal Standard

           Summary judgment is appropriate when the record shows that there is "no

  genuine issue as to any material fact and that the moving party is entitled to a

  judgment as a matter of law." Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.

  317, 322 (1986). The moving party bears the burden of showing the absence of

  genuine issues of material fact. Lewis v. Wilkie, 909 F.3d 858, 866 (7th Cir. 2018). If

  the moving party carries its burden, the burden shifts to the non-moving party to

  present specific facts showing that there is a genuine issue for trial. Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). "Where the record taken as a whole

  could not lead a rational trier of fact to find for the non-moving party," summary

  judgment should be granted. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 587 (1986).

           In ruling on a motion for summary judgment, the court reviews "the record in

  the light most favorable to the non-moving party and draw[s] all reasonable

  inferences in that party’s favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir.

  2009) (citation omitted). "However, inferences that are supported by only

  speculation or conjecture will not defeat a summary judgment motion." Dorsey v.

  Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007) (citation and quotation marks



                                             6
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 7 of 23 PageID #: 4299




  omitted). Additionally, "[a] party who bears the burden of proof on a particular issue

  may not rest on its pleadings, but must affirmatively demonstrate, by specific

  factual allegations, that there is a genuine issue of material fact that requires trial."

  Hemsworth v. Quotesmith.com, Inc., 476 F.3d 487, 490 (7th Cir. 2007) (citation

  omitted). "The opposing party cannot meet this burden with conclusory statements

  or speculation but only with appropriate citations to relevant admissible evidence."

  Sink v. Knox Cnty. Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations

  omitted).

      III.    Discussion

         The Defendant, Menard, Inc. ("Menards"), filed its Motion for Summary

  Judgment on September 25, 2020, arguing that there is no evidence that a defect

  existed in the pavement or that Menards had any notice of the same. (Dkt. 71 at

  10). Specifically, Menards argues that it had no actual or constructive knowledge of

  any alleged defect in the walking surface over which Mr. Lewis fell. (Id. at 10, 12-

  13). Furthermore, even if there was a defect in the walking surface, that defect was

  not a proximate cause of the incident. (Id. at 10-11). Mr. Lewis filed his response on

  November 6, 2020 and asserts that genuine issues of material fact exist as to

  whether Menards breached its duty, thereby precluding summary judgment. (Dkt.

  83). Menards filed its reply on November 20, 2020. (Dkt. 87). Plaintiff filed a

  surreply on November 25, 2020. (Dkt. 88). 1 After the parties had completed briefing,



  1Plaintiff's surreply was filed in accordance with S.D. Ind. Local Rule 56-1(d) in order to respond to
  Defendant's objections as to the admissibility of certain evidence. The Court considers only the
  surreply arguments related to evidence admissibility.

                                                     7
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 8 of 23 PageID #: 4300




  the Court denied the Defendant's request to exclude Plaintiff's expert, and

  permitted the parties to conduct additional expert discovery through March 1, 2021.

  (Dkt. 90). At the Court's request, the parties presented supplemental briefing on

  whether Plaintiff's expert's additional testimony should affect the Court's summary

  judgment analysis. (Dkts. 99, 101, 103).

        The Court’s jurisdiction over this matter is based on diversity pursuant to 28

  U.S.C. § 1332; therefore, substantive principles of state law apply to Mr. Lewis’s

  claim. Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 527 (1996). Under

  Indiana law, a negligence action contains three elements. City of S. Bend v.

  Dollahan, 918 N.E. 2d 343, 352 (Ind. Ct. App. 2009). To succeed on his negligence

  theory of premises liability under Indiana law, Mr. Lewis must establish that: (1)

  Menards had a duty to conform its conduct to a standard of care arising from its

  relationship with him, (2) Menards failed to conform its conduct to that standard of

  care, and (3) Mr. Lewis sustained an injury proximately caused by Menards's

  breach. Id.

        "The status of a person who comes onto land is key in determining the duty a

  landowner owes to that person." Austin v. Walgreen Co., 885 F.3d 1085, 1088 (7th

  Cir. 2018). "Under Indiana premises-liability law, a landowner owes a business

  invitee a duty to exercise reasonable care for their protection while they remained

  on the premises." Waldon v. Wal-Mart Stores, Inc., Store No. 1655, 943 F.3d 818,

  822 (7th Cir. 2019) (internal quotations and citations omitted). It is undisputed that

  Mr. Lewis was a business invitee of Menards and, therefore, Menards owed him a



                                             8
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 9 of 23 PageID #: 4301




  duty to exercise reasonable care for his protection. Schulz v. Kroger Co., 963 N.E. 2d

  1141, 1144 (Ind. Ct. App. 2012) (citing Burrell v. Meads, 569 N.E. 2d 637, 642 (Ind.

  1991)). Menards would breach this duty only if it:

        a) knows or by the exercise of reasonable care would discover the
           condition, and should realize that it involves an unreasonable risk of
           harm to such invitees; and
        b) should expect that the invitees will not discover or realize the
           danger, or will fail to protect themselves against it; and,
        c) fails to exercise reasonable care to protect them against the danger.

  Burrell, 569 N.E. 2d at 640 (quoting Restatement (Second) of Torts § 343 (1965)).

  Each of these elements must be present for a landowner to be liable under a

  premises liability theory. See Rogers v. Martin, 63 N.E. 3d 316, 322 (Ind. 2016).

        a. Dangerous Condition

        All parties and witnesses agree that a threshold existed between the concrete

  ramp at the exit of the Menards store and the asphalt pavement on the parking lot;

  the only dispute is whether that threshold constituted an unreasonably dangerous

  condition. As an initial matter, the Court notes that the Plaintiff, Plaintiff's counsel,

  and the Plaintiff's expert all describe the threshold in different ways, and use

  interchangeable words such as crack, rut, and disrepair to refer to the

  dangerousness of the threshold.

        In his deposition testimony, Plaintiff maintains that the threshold

  constituted a dangerous condition because when his shopping cart's wheels hit this

  threshold, the cart stopped moving, the rear wheels went up, and the cart tipped

  over. (Lewis Dep. 53:18-24, 79:21-80:14; Dkt. 76-6 at 53, 79-80). Plaintiff

  consistently describes the threshold as something the cart wheels ran into, such

                                              9
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 10 of 23 PageID #: 4302




   that the bottom of the cart hit a wall when it reached the asphalt and caused the

   back wheels to tip up. (Lewis Dep. 64:25-65:6, 80:6-8; Dkt. 76-6 at 64-65, 80).

   Plaintiff also mentions that a portion of the threshold was "chunked out" or

   "bumped up." (Lewis Dep. 61:16-17, Dkt. 76-6 at 61; Hicks Depo 227:4-8, Dkt. 71-11

   at 18). Plaintiff and his counsel refer to the defect as a general "disrepair," but do

   not share many more details beyond that. As a result, it is somewhat unclear

   exactly what Plaintiff alleges the defect in the threshold to be. Plaintiff's expert,

   however, concludes that the dangerousness of the threshold stems from the height

   difference between the asphalt and the concrete. (Hicks Report, Dkt. 99-6 at 4-5).

   This claim also appears at various times throughout the Plaintiff's briefing on

   summary judgment. (Dkt. 83 at 18-19; Dkt. 88 at 2; Dkt. 101 at 4).

         Looking to the totality of the evidence and arguments, the Court concludes

   that the Plaintiff is claiming that the threshold at the exit of Menards was

   dangerous because of the height difference between the asphalt and concrete. This

   conclusion (1) tracks with Plaintiff's deposition testimony that the shopping cart's

   wheels ran into something and stopped, (Lewis Dep. 64:25-65:6, 80:6-8; Dkt. 76-6 at

   64-65, 80); (2) conforms to Plaintiff's argument in the briefing that the repair of the

   threshold to make it a more even transition from concrete to asphalt is proof of

   Defendant's knowledge of a dangerous condition, (Dkt. 83 at 12-13); and (3) relies on

   Plaintiff's proffered expert's conclusion that the threshold's height difference

   between the asphalt and concrete constitutes a dangerous condition that was a

   proximate cause of Mr. Lewis's injury. (Hicks Report, Dkt. 99-6 at 4-5).



                                              10
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 11 of 23 PageID #: 4303




         Here, Defendant argues that the undisputed material facts show that no

   dangerous condition existed at the time of Mr. Lewis's fall, primarily because there

   is no evidence as to the height difference between the concrete and asphalt and, as

   such, there is no evidence that would support a finding of dangerousness. (Dkt. 71

   at 12-16). In response, Plaintiff asserts that four pieces of "Core Evidence"

   demonstrate that the threshold was unreasonably dangerous: (1) the surveillance

   video of the incident; (2) the photo taken by the Plaintiff the day after the incident;

   (3) Plaintiff's deposition testimony regarding how the accident happened; and (4)

   the testimony and documentation from Brett Roehl. (Dkt. 83 at 5-13).

                i. Surveillance Video

         Plaintiff contends that the surveillance video shows the threshold to be in

   disrepair, and that even a layperson would be able to see and understand that this

   level of disrepair constituted an unreasonably dangerous condition on the property.

   (Dkt. 83 at 5-6). Additionally, Plaintiff maintains that the video showed that no

   repairs had taken place, and that Defendant should have known of the harm

   presented based on the threshold's location immediately outside of the store's only

   exit. (Id. at 6). In the Court's view, however, the video is not clear or close enough to

   view the state of the threshold between the concrete and the asphalt. The video

   shows that the threshold exists, but it is impossible to tell the height difference of

   that threshold or whether it constitutes a dangerous condition on the Defendant's

   property. A layperson would not be able to use this surveillance video to determine

   the state of the threshold any better than the Undersigned could. Moreover, the



                                              11
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 12 of 23 PageID #: 4304




   video clearly shows numerous other customers, who are walking, pushing shopping

   carts, or pushing flatbed carts, successfully traversing that same threshold on

   which Plaintiff alleges he fell. The surveillance video, even taken in the light most

   favorable to the Plaintiff, does not demonstrate the existence of a defect or

   unreasonably dangerous condition.

                ii. Plaintiff's Photograph




                                             12
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 13 of 23 PageID #: 4305




         As to the photograph taken by the Plaintiff the day after the incident, he

   maintains that this too shows the threshold in disrepair, and that the disrepair is so

   obvious that even a layperson could recognize the condition as being unreasonably

   dangerous. (Dkt. 83 at 7). On reviewing the photograph, the Undersigned can discern

   various cracks and imperfections in the threshold area, that appear to be the

   threshold and the lines between the pieces of concrete, but cannot tell the height

   difference between the concrete and asphalt; additionally, it is not evident that any of

   these features constitute disrepair, nor that these features would rise to the level of

   an unreasonable risk of harm. Moreover, as discussed before, it appears that the

   Plaintiff does not claim that any of the cracks in the concrete or asphalt caused the

   incident, but instead, he appears to claim that the height difference between the

   concrete and asphalt caused the cart to stop moving, the back wheels to lift off the

   ground, and the cart to tip over. (Lewis Dep. 64:25-65:6, 80:6-8; Dkt. 76-6 at 64-65,

   80). Thus, a photograph showing various cracks and imperfections does nothing to

   support the Plaintiff's claim that the height difference between the concrete and

   asphalt caused the threshold to be unreasonably dangerous.

         In addition, Mr. Roehl testified that this photograph shows no elevation change

   or uneven surface of any kind, and that no repair would be deemed necessary for this

   area. (Roehl Dep. 47:24-48:2; Dkt. 83-2 at 12). Both Plaintiff's expert, Mr. Richard

   Hicks, and Defendant's expert, Mr. Steven Rundell, agree that a certain level of

   change in elevation up to .25" between the concrete and asphalt is acceptable and

   reasonable under the relevant safety standards. (Rundell Report; Dkt. 71-5 at 20;



                                             13
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 14 of 23 PageID #: 4306




   Hicks Dep. 225:2-4; Dkt. 71-11 at 16). In looking at this photo, it is not obvious to the

   Court, and it would not be obvious to a layperson, whether or not the height

   difference at the threshold between the concrete and asphalt is greater than .25" and,

   consequently, that the threshold constitutes an unreasonably dangerous condition.

                iii. Plaintiff's Deposition Testimony

         Plaintiff next argues that his deposition testimony as to how the accident

   happened proves the existence of a dangerous, unreasonable defect at the threshold.

   (Dkt. 83 at 9). Plaintiff further maintains that he did not believe the threshold to be

   a dangerous condition until he returned to Menards the day after the incident to

   inspect the area. (Lewis Dep. 68:17-23; Dkt. 76-6 at 68).

         First, the Court notes that the surveillance video evidence contradicts

   Plaintiff's testimony. The video does not show the shopping cart stopping at the

   threshold and tipping over; instead, the video clearly shows that the shopping cart's

   front wheels had no difficulty crossing the threshold and that the cart does not slow

   down when crossing the threshold. Plaintiff can testify as to what he saw, felt, and

   thought on the day of the incident, but that testimony is insufficient to support a

   finding that the threshold constituted a dangerous condition, especially here when

   his version of the facts is contradicted by the surveillance video. See Scott v. Harris,

   550 U.S. 372, 378-81 (finding that despite having to draw reasonable inferences in

   favor of the non-moving party, the court was not required to believe the non-

   movant's version of events when a videotape exists that "utterly discredit[s]" it).

   The mere fact that the incident occurred does not automatically render the



                                              14
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 15 of 23 PageID #: 4307




   threshold a dangerous defect on Defendant's property, especially given that the

   surveillance video directly contradicts Plaintiff's explanation of how the incident

   occurred. See, e.g., Taylor v. Cmty. Hosps. of Indiana, Inc., 949 N.E.2d 361, 364 (Ind.

   Ct. App. 2011) ("The mere allegation of a fall is insufficient to establish negligence,

   and negligence cannot be inferred from the mere fact of a fall."); Scott, 550 U.S. at

   380 ("When opposing parties tell two different stories, one of which is blatantly

   contradicted by the record, so that no reasonable jury could believe it, a court should

   not adopt that version of the facts for purposes of ruling on a motion for summary

   judgment.").

         Second, Plaintiff's expert's testimony also conflicts with Plaintiff's deposition

   testimony. (Hicks Dep. 108:5-13, 225:11-14; Dkt. 71-11 at 9, 16; Hicks Report; Dkt.

   99-6 at 4). Plaintiff alleges that the asphalt was higher than the concrete, a feature

   he describes as a "bump-up," which caused the cart to feel as though it hit a wall

   when it ran into the threshold; Plaintiff's expert, however, concludes that the

   threshold was a dangerous condition because the asphalt was lower than the

   concrete, which caused the cart's center of gravity to shift and the cart to tip over.

   (Lewis Dep. 61:18-23, 79:21-80:9; Dkt. 76-6 at 61, 79-80; Hicks Report; Dkt. 99-6 at

   4). Thus, Plaintiff's expert testimony also discredits Plaintiff's version of the facts.

         Third, Plaintiff testified that he had traversed the Menards exit numerous

   times, including several times in the month prior to the incident, and had never had

   an issue with the threshold. (Lewis Dep. 6:23-7:16, 8:25-10:13; Dkt. 76-6 at 6-10).

   Perhaps more importantly, at no time prior to or contemporaneous with the incident



                                               15
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 16 of 23 PageID #: 4308




   did Plaintiff ever think that the threshold was a dangerous condition; it was not

   until Plaintiff returned to Menards the day after the incident did he think that the

   threshold was dangerous. (Lewis Dep. 10:5-13, 68:17-23; Dkt. 76-6 at 10, 68). At the

   deposition, however, Plaintiff speaks generally about how the threshold was in

   disrepair, which led to him to conclude that it was dangerous, but fails to offer any

   specifics as to how that disrepair constitutes dangerousness. Plaintiff's testimony is

   thus contradicted by his own testimony, the surveillance video, and his own expert's

   testimony. Accordingly, Plaintiff's testimony does not support a finding that the

   threshold was a dangerous condition.

                iv. Brett Roehl

         Finally, Plaintiff contends that the testimony of Brett Roehl, along with the

   photograph of the incident area outlining the areas in need of repair, show evidence

   of a dangerous condition in the area where Plaintiff fell. (Dkt. 83 at 10-12). Plaintiff

   argues that a layperson can view the photograph and see that the threshold was

   dangerous and presented an unreasonable risk of harm. (Id. at 12). Plaintiff also

   maintains that Mr. Roehl's testimony that the threshold was repaired within a few

   months after the incident demonstrates that the threshold was a dangerous

   condition on the property of which Defendant was aware. (Id.).




                                              16
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 17 of 23 PageID #: 4309




         The photograph in question depicts the threshold over which Plaintiff alleges

   he fell, with a typewritten description of the area stating: "Area #2- 21'x2' Mill 2"

   (42 SF); Notes: Trip Hazard, repaint after repair." Mr. Roehl testified that a third-

   party vendor took the photograph during an inspection of the Menards property and

   typed the description. (Roehl Dep. 26:3-22; Dkt. 83-2 at 7). Defendant contends that

   the typewritten description constitutes inadmissible hearsay, specifically the

   portion that states "Trip Hazard." (Dkt. 87 at 8). Plaintiff seems to argue that this

   evidence is not hearsay and is admissible on its face and does not directly address

   Defendant's argument. (Dkt. 88 at 6-9). Courts may not consider inadmissible

   hearsay when deciding a motion for summary judgment. Carlisle v. Deere & Co.,

   576 F.3d 649, 655 (7th Cir. 2009).

         The typewritten description came from a third-party vendor and Plaintiff

   frequently refers to the phrase "Trip Hazard" as proof that Defendant was aware

   that the threshold constituted a dangerous condition on the property; as such, the

   typewritten description is an out of court statement used to prove the truth of the

   matter asserted. Fed. R. Evid. 801(c). Plaintiff has not identified any hearsay

                                              17
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 18 of 23 PageID #: 4310




   exception in which this statement might fall, and has not presented any argument

   that this statement does not constitute hearsay. As such, the Court concludes that

   the typewritten description from the third-party vendor on the photograph is

   inadmissible hearsay, and will not be considered in this opinion.

         In looking at the photo itself without reference to the typewritten description,

   there is a section in handwriting that reads: "OK BR 3-24-17." Mr. Roehl agreed

   that this was his handwriting, and that he had approved this particular area for

   repair due to the pothole above the red number two. (Roehl Dep. 20:2-14; Dkt. 83-2

   at 5). When asked about this photo, Mr. Roehl testified that he does not consider the

   threshold to be a trip hazard and does not know why the third-party vendor would

   refer to it as such. (Roehl Dep. 25:4-26:14; Dkt. 83-2 at 7). Mr. Roehl testified that

   the area outside of the Menards exit had not been identified or called out for repair

   under a 2016 inspection of the property. (Roehl Dep. 29:20-30:12; Dkt. 83-2 at 8).

   Further, Mr. Roehl stated that only the area circled above the red number two had

   been approved for repair, due to the existence of a pothole; the area designated by a

   black X near the bottom of the image (the place where Plaintiff's incident occurred)

   had not been identified as in need of repair. (Roehl Dep. 34:20-35:2, 37:16-38:5,

   46:21-47:1, 47:21-48:2; Dkt. 83-2 at 9-10, 12). As discussed infra, Plaintiff's use of

   the fact that the threshold area was repaired after the incident is an impermissible

   use of a subsequent remedial measure and will not be considered here. Regardless,

   Mr. Roehl's testimony does not support Plaintiff's claim that the threshold

   constitutes a dangerous condition. It is not possible to tell when looking at the photo



                                              18
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 19 of 23 PageID #: 4311




   alone whether the threshold is dangerous, and Mr. Roehl's testimony tends to prove

   that it is, in fact, not dangerous.

                 v. Expert Testimony

          While it may be within a layperson's understanding to look at photos and

   videos and recognize cracks and thresholds in asphalt and concrete, it is not within

   a layperson's understanding to know whether those features constitute a dangerous

   condition with an unreasonable risk of harm. In this case, both parties' experts

   agree that the threshold must be evaluated against the relevant safety standards

   that govern walkways, and further agree that the main dispute as to the safety of

   the threshold here was the change in elevation between the asphalt and the

   concrete. Perhaps most importantly, both experts agree that a change in elevation

   up to .25" is considered reasonable and appropriate under the relevant safety

   standards.

          Plaintiff's expert's original theory was that the shopping cart had tripped on

   the edge of the threshold, similar to a pedestrian tripping over a raised curb (Hicks

   Report, Dkt. 99-6 at 7); after viewing a higher quality video of the surveillance tape,

   Mr. Hicks's theory became that the front wheels dropped from the concrete to the

   asphalt, which caused the center of gravity to shift forward and the cart to tip over.

   (Hicks Report, Dkt. 99-6 at 4-5). Plaintiff's expert does not know the height

   difference between the asphalt and concrete at the threshold, but estimates it to be

   somewhere between .3" and .57" by looking to other portions of the Menards

   parking lot – notably, however, Mr. Hicks concedes that there is no way to know the



                                             19
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 20 of 23 PageID #: 4312




   exact height of the threshold at the time of the incident and that it might have been

   within reasonable and safe limits. (Hicks Report; Dkt. 99-6 at 4; Hicks Dep. 197:9-

   17; Dkt. 71-11 at 15). Addressing both of Mr. Hicks's theories, Defendant's expert

   affirmatively concluded, based on his testing, that the threshold could not have had

   an incline of more than .25" in height, otherwise the cart would have stopped when

   it hit the threshold, or a decline of more than .25" in height because the cart in

   testing had no difficulty traversing a drop-off of .75". (Rundell Report; Dkt. 71-5;

   Rundell Supplemental Report; Dkt. 99-8).

         At this time, Plaintiff's expert concludes that the threshold constituted a

   dangerous condition, while Defendant's 30(b)(6) witness and expert maintain that

   the threshold was not dangerous. It is not for the Court to decide which expert is

   correct at this stage; instead, the Court finds that the parties' experts have presented

   a genuine issue of material fact as to the height difference at the threshold, an issue

   which will inherently determine whether the threshold can be considered a

   dangerous condition. Even assuming that a jury would find the threshold to be a

   dangerous condition on the property, the Court must determine whether the

   Defendant is entitled to summary judgment due to a lack of knowledge.

         b. Knowledge of Condition

         Before liability may be imposed on the landowner, it must have "actual or

   constructive knowledge of a condition on the premises that involves an

   unreasonable risk of harm to invitees." Pfenning v. Lineman, 947 N.E. 2d 392, 406

   (Ind. 2011); see also Schulz, 963 N.E.2d at 1144 ("[B]efore liability may be imposed



                                              20
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 21 of 23 PageID #: 4313




   on the invitor, it must have actual or constructive knowledge of the danger.").

   Menards maintains that it is entitled to judgment as a matter of law because it had

   no actual or constructive knowledge of a defect in the area of the parking lot where

   the Plaintiff fell. (Dkt. 71 at 13). Mr. Lewis in response argues that Menards had

   both actual, affirmative knowledge and constructive knowledge that the threshold

   was a dangerous condition. (Dkt. 83 at 5-12). Specifically, Plaintiff points to the

   same four pieces of "Core Evidence" to support this claim: the surveillance video,

   Plaintiff's testimony, Plaintiff's photograph, and the testimony from Brett Roehl.

   (Id.).

            Reviewing this evidence, the Court concludes that Menards had no actual or

   constructive knowledge that the threshold where Mr. Lewis fell was dangerous.

   Plaintiff had traversed the threshold numerous times in the year prior to the

   incident, both with and without shopping carts, and had never believed the

   threshold to be dangerous or had any difficulty crossing the threshold. Plaintiff did

   not inform Menards that he felt the threshold to be dangerous or defective at any

   time before, during, or after the incident. Furthermore, there is no evidence in the

   record to demonstrate any employee or customer ever identifying the portion of the

   threshold on which Mr. Lewis fell as a danger. Additionally, the third-party vendor

   who annually inspected the entrances, exits, and parking lot identified no problems

   where Mr. Lewis fell. The testimony and documentation from Brett Roehl are

   similarly unavailing. Mr. Roehl specifically testified that there was no defect in the




                                             21
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 22 of 23 PageID #: 4314




   area in which Plaintiff fell, and that only the nearby pothole was a defect that had

   been identified for repair.

         Plaintiff argues at length that the fact that the entire threshold area was

   repaired after the incident demonstrates that Menards knew the threshold was a

   dangerous condition on the property. In reviewing the testimony of Menards's

   corporate representative, Mr. Roehl, it does not appear that Menards was aware

   that the entire threshold was dangerous, but rather that only the pothole near

   where Mr. Lewis fell was dangerous. Mr. Roehl testified that there was no defect in

   the area where Mr. Lewis fell. Moreover, Defendant argues that the repair of the

   threshold constitutes a subsequent remedial measure under Federal Rule of

   Evidence 407, and that any such testimony would be inadmissible. The Court

   agrees. Plaintiff argues that he would only be introducing evidence that the

   threshold was repaired in order to impeach Mr. Roehl's testimony that the purpose

   of the repair was to fix a pothole near the threshold. Although Plaintiff is correct

   that impeachment is an exception to Rule 407's exclusion of subsequent remedial

   measures, Plaintiff's explanation of the use of this information is slightly

   inaccurate. Throughout the briefing, Plaintiff frequently mentions that Mr. Roehl's

   approval of the pothole repair at the exit and the subsequent repair of the entire

   threshold demonstrate Defendant's knowledge that a dangerous condition existed.

   This use of the information is improper under Rule 407 and, as such, evidence of the

   subsequent repair in relation to any knowledge or culpability of Defendant is

   inadmissible.



                                             22
Case 1:18-cv-02655-DLP-TWP Document 140 Filed 07/27/21 Page 23 of 23 PageID #: 4315




            Thus, based on the Plaintiff's proffered "Core Evidence," the Court concludes

   that no reasonable juror could find that Menards had actual or constructive

   knowledge that the portion of the threshold on which Plaintiff fell was a dangerous

   condition that constituted an unreasonable risk of harm. As such, even if the Court

   conceded that a dangerous condition existed, Defendant is still entitled to summary

   judgment due to its lack of knowledge.

      IV.      Conclusion

            For the reasons stated above, the Defendant’s Motion for Summary

   Judgment, Dkt. [70], and Defendant's Supplement to the Motion for Summary

   Judgment, Dkt. [99], are GRANTED. Final judgment in favor of Defendant will be

   entered accordingly.

            So ORDERED.



            Date: 7/27/2021




   Distribution:

   All ECF-registered counsel of record via email




                                              23
